Dismissed and Opinion Filed August 7, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00359-CV

                         MELISSA GARCIA BREWER, Appellant
                                       V.
                          TEXANS CREDIT UNION, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-01798-2016

                            MEMORANDUM OPINION
                       Before Justices Fillmore, Whitehill, and Boatright
                                 Opinion by Justice Whitehill
       Melissa Garcia Brewer’s brief was due June 30, 2017. By postcard dated July 5, 2017,

we notified appellant her brief was overdue and directed her to file a brief and an extension

motion within ten days. We cautioned appellant that the failure to file her brief by the time

specified would result in the dismissal of her appeal. To date, appellant has failed to file her

brief, and we have had no communication from appellant.

       Therefore, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE

170359F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

MELISSA GARCIA BREWER, Appellant                  On Appeal from the 366th Judicial District
                                                  Court, Collin County, Texas
No. 05-17-00359-CV       V.                       Trial Court Cause No. 366-01798-2016.
                                                  Opinion delivered by Justice Whitehill,
TEXANS CREDIT UNION, Appellee                     Justices Fillmore and Boatright participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee TEXANS CREDIT UNION recover its costs, if any, of
this appeal from appellant MELISSA GARCIA BREWER.


Judgment entered August 7, 2017.




                                            –2–